DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8-10, 16-21, 23, 25-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (US 2021/0136770) in view of Ingale (US 10,856,214).

Nakashima discloses the following features.
	Regarding claim 1, a method for wireless communication at a UE (see Terminal Apparatus 1 in Fig. 10 and Fig. 12), comprising: receiving, from a base station, an indication of on demand system information resources comprising sets of resources associated an on demand system information message supported by the base station (see “The base station apparatus 3 can transmit the MIB and/or the first system information and indicate the monitoring of the third control resource set to the terminal apparatus 1. The terminal apparatus 1 monitors the third control resource set based on at least the MIB and/or the information on the reception of the PDCCH included in the first system information. The third control resource set may be used to schedule the PDSCH including the second system information. The second system information may be the system information not included in the MIB and the first system information” recited in paragraph [0168]); and transmitting a system information request message to the base station in response to the receiving, the system information request message comprising a request for transmission of a plurality of on demand system information messages (see “The second system information may be transmitted based on at least a request from the terminal apparatus 1” recited in paragraph [0168]).
Regarding claim 3, transmitting the system information request message via a random access message 3, wherein the system information request message comprises a request for transmission of all on demand system information messages (see “The request from the terminal apparatus 1 may be performed based on at least the transmission of the random access message 1, the random access message 3, 
Regarding claim 8, transmitting the system information request message via a random access message 1 (see “The request from the terminal apparatus 1 may be performed based on at least the transmission of the random access message 1” recited in paragraph [0168]).
Regarding claim 9, receiving a SIB1 message comprising the indication of on demand system information resources (see “The first system information may include at least System Information Block type 1 (SIB1)” recited in paragraph [0164]).
Regarding claim 10, receiving system information scheduling information via the SIB1 message (see “The first system information may include at least System Information Block type 1 (SIB1)” recited in paragraph [0164]), wherein the indication of on demand system information resources is conveyed via the system information scheduling information (see “The third control resource set may be used to schedule the PDSCH including the second system information” recited in paragraph [0168]).
Regarding claim 18, wherein the system information request message is transmitted via the first set of resources, the second set of resources, or a third set of resources different from the first and second set of resources (see “The request from the terminal apparatus 1 may be performed based on at least the transmission of the random access message 1, the random access message 3, and/or the PUCCH” recited 
Regarding claim 19, wherein the first and second sets of resources comprise random access resources (see “The first system information may include information on various configurations of PRACH” recited in paragraph [0164]).
Regarding claim 20, wherein the first (see “The first system information may be mapped to the BCCH in the logical channel” recited in paragraph [0164]) and second set of resources (see “The base station apparatus 3 can transmit the MIB and/or the first system information and indicate the monitoring of the second control resource set to the terminal apparatus 1. The first system information may include the information on the reception of the PDCCH. The terminal apparatus 1 monitors the second control resource set based on at least the MIB and/or the information on the reception of the PDCCH included in the first system information. The second control resource set may be used for scheduling of the PDSCH including the paging information and/or the information for the change notification of system information” recited in paragraph [0167]) exclude random access resources (the BCCH and the PDCCH/PDSCH are different from the random access PRACH resources).
	Regarding claim 21, an apparatus for wireless communication at a UE (see Terminal Apparatus 1 in Fig. 10 and Fig. 12), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a base station, an indication of on demand system information resources comprising sets of resources associated an on demand system information message supported by the base station the second system information. The second system information may be the system information not included in the MIB and the first system information” recited in paragraph [0168]); and transmit a system information request message to the base station in response to the receiving, the system information request message comprising a request for transmission of a plurality of on demand system information messages (see “The second system information may be transmitted based on at least a request from the terminal apparatus 1” recited in paragraph [0168]).
Regarding claim 23, transmit the system information request message via a random access message 3, wherein the system information request message comprises a request for transmission of all on demand system information messages (see “The request from the terminal apparatus 1 may be performed based on at least the transmission of the random access message 1, the random access message 3, and/or the PUCCH” recited in paragraph [0168], wherein when only random access message 3 is used for system information request, the random access message 3 is a request for transmission of all on demand system information messages as requested by the UE).
Regarding claim 26, transmit the system information request message via a random access message 1 (see “The request from the terminal apparatus 1 may be 
Regarding claim 27, receive a SIB1 message comprising the indication of on demand system information resources (see “The first system information may include at least System Information Block type 1 (SIB1)” recited in paragraph [0164]).
Regarding claim 29, , an apparatus for wireless communication at a UE (see Terminal Apparatus 1 in Fig. 10 and Fig. 12), comprising: means for receiving, from a base station, an indication of on demand system information resources comprising sets of resources associated an on demand system information message supported by the base station (see “The base station apparatus 3 can transmit the MIB and/or the first system information and indicate the monitoring of the third control resource set to the terminal apparatus 1. The terminal apparatus 1 monitors the third control resource set based on at least the MIB and/or the information on the reception of the PDCCH included in the first system information. The third control resource set may be used to schedule the PDSCH including the second system information. The second system information may be the system information not included in the MIB and the first system information” recited in paragraph [0168]); and means for transmitting a system information request message to the base station in response to the receiving, the system information request message comprising a request for transmission of a plurality of on demand system information messages (see “The second system information may be transmitted based on at least a request from the terminal apparatus 1” recited in paragraph [0168]).
the second system information. The second system information may be the system information not included in the MIB and the first system information” recited in paragraph [0168]); and transmit a system information request message to the base station in response to the receiving, the system information request message comprising a request for transmission of a plurality of on demand system information messages (see “The second system information may be transmitted based on at least a request from the terminal apparatus 1” recited in paragraph [0168]).
	Nakashima does not explicitly disclose the following features: regarding claims 1, 21 and 29-30,  wherein the on demand system information resources comprising a first set of resources associated with a first on demand system information supported by the base station and a second set of resource associated with a second on demand information message supported by the base station (Nakashima shows  the indication of the resources associated with on demand information supported by the base station, 
	Ingale discloses the following features. 
Regarding claims 1, 21 and 29-30, wherein the on demand system information resources comprising a first set of resources associated with a first on demand system information supported by the base station and a second set of resource associated with a second on demand information message supported by the base station (see Fig. 4, wherein the UE may request “one or more SCI” in step 405, wherein each SCI corresponds to a set of on demand system information, wherein each SCI  is associated 
Regarding claims 5 and 25, wherein the indication of on demand system information resources comprises a list of resource configurations for on demand system information messages (see “bit map concerning supported SI-block(s)” recited in column 25, lines 38-45, wherein the bitmap may be considered as a list).
Regarding claim 16, wherein: a first resource indicator of the set of resource indicators corresponds to a first subset of on demand system information messages supported by the base station; and a second resource indicator set of resource indicators corresponds to a second subset of on demand system information messages supported by the base station (see step 405 in Fig. 4, wherein the UE requests all relevant other SI including one or more SCI, wherein each SCI is considered to be associated with a subset of on demand system information message supported by the base station).
Regarding claims 17 and 28, wherein the plurality of demand system information messages comprises all on demand system information messages supported by the base station including the first and second on demand system information messages (see step 405 in Fig. 4, wherein the UE requests all relevant other SI including one or more SCI).
.

Claims 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima and Ingale as applied to claims 1 and 21 above, and further in view of Chou (US 2018/0323908).
	Nakashima and Ingale disclose the features as shown above.
	Nakashima does not disclose the following features: regarding claims 2 and 22, identifying a number of sets of resources associated with on demand information based at least in part on the indication of on demand system information resources; and transmitting the system information request message via a random access message 3 based at least in part on the number of sets of resources exceeding a threshold.
	Chou discloses the following features.
	Regarding claims 2 and 22, identifying a number of sets of resources associated with on demand information based at least in part on the indication of on demand system information resources (see Fig. 5, wherein the UE transmits SI request and retransmits the SI request in step 512 and see paragraph [0039], wherein the UE uses a counter to count the number of retransmissions; wherein number of retransmissions corresponds to the claimed “a number of sets of resources”, wherein the need to transmit the SI request is determined based on the indication of on demand system information resources as shown in the rejection of claim 1 above); and transmitting the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Nakashima and Ingale using features, as taught by Chou, in order to request the system information when the no response to the preamble for system information request is received (see paragraph [0036] of Chou).

Claims 4, 11-12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima and Ingale as applied to claims 1, 9 and 21 above, and further in view of Loehr (US 2018/0270866).
	Nakashima and Ingale disclose the features as shown above.
	Nakashima does not disclose the following features: regarding claims 4 and 24, transmitting the system information request message via a random access message 3, wherein the system information request message comprises a bitmap indicating the plurality of on demand messages; regarding claim 11, identifying a set of resource indicators associated with the on demand system information resources based at least in part on the SIB1 message; regarding claim 12, wherein each of the set of resource indicators corresponds to a respective on demand system information message supported by the base station or multiple or all system information messages.
	Loehr discloses the following features.
Regarding claims 4 and 24, transmitting the system information request message via a random access message 3, wherein the system information request message comprises a bitmap indicating the plurality of on demand messages (see “the information indicating the request for the system information is part of a message 3 
Regarding claim 11, identifying a set of resource indicators associated with the on demand system information resources based at least in part on the SIB1 message (see “the scheduling information for on-demand SI is provided by minimum SI (e.g., in SIB1” recited in paragraph [0077]).
Regarding claim 12, wherein each of the set of resource indicators corresponds to a respective on demand system information message supported by the base station or multiple or all system information messages (see “the scheduling information may denote timing information when the UE 502 should monitor for the requested on-demand SI” recited in paragraph [0077]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Nakashima and Ingale using features, as taught by Loehr, in order to indicate the SI that the UE wants to acquire (see paragraph [0056] of Loehr).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima, Ingale and Loehr as applied to claim 11 above, and further in view of Kim (US 2021/0168851).
Nakashima, Ingale and Loehr disclose the features as shown above.
Nakashima does not disclose the following features: regarding claim 13, wherein an initial resource indicator or a last resource indicator or a configured subset of resource indicators of the set of resource indicators corresponds to all on demand system information messages supported by the base station; regarding claim 14, wherein an initial resource indicator or a last resource indicator or a configured subset of resource indicators of the set of resource indicators corresponds to the second set of resources; regarding claim 15, transmitting the system information request message via any available resources associated with the set of resource indicators.
Kim discloses the following features.
	Regarding claim 13, wherein an initial resource indicator or a last resource indicator or a configured subset of resource indicators of the set of resource indicators corresponds to all on demand system information messages supported by the base station (see “the minimum SI includes configuration information for use by a UE 1b-05 in an initial access procedure and SI scheduling information for use by the UE 1b-05 in the other SI that is broadcast periodically or in response to a request. Typically, the other SI includes entire configuration information that is not included in the minimum SI” recited in paragraph [0072]; wherein the SI scheduling information is considered as a configured subset of resource indicators that schedules the entire configuration information and is therefore considered to be “all on demand system information messages supported by the base station”).
	Regarding claim 14, wherein an initial resource indicator or a last resource indicator or a configured subset of resource indicators of the set of resource indicators corresponds to the second set of resources (see “the minimum SI includes configuration information for use by a UE 1b-05 in an initial access procedure and SI scheduling information for use by the UE 1b-05 in receiving the other SI that is broadcast periodically or in response to a request. Typically, the other SI includes entire configuration information that is not included in the minimum SI” recited in paragraph [0072]; wherein the SI scheduling information is considered as a configured subset of resource indicators that schedules the entire configuration information that is not included in the minimum SI, wherein the minimum SI corresponds to the claimed first set of resources and the other SI corresponds to the claimed second set of resources).
	Regarding claim 15, transmitting the system information request message via any available resources associated with the set of resource indicators (see “in order to request for other SI, a UE uses a random access procedure. The UE uses the msg1 (preamble) or msg3 to request to the network for system information. At operation 1d-05, the UE determines whether the minimum SI broadcast periodically may include 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Nakashima, Ingale and Loehr using features, as taught by Kim, in order to obtain system information not included in the minimum system information (see paragraph [0072] of Kim).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as required in claims 6-7.  Closest found references include the above cited references, Nakashima, Ingale, Loehr and Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/           Primary Examiner, Art Unit 2473